Citation Nr: 1535812	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-12 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hairy cell carcinoma.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for degenerative disc disease.



REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to July 1974. These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2008, January 2010 and October 2013 rating decisions of the Detroit, Michigan and St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Offices (RO).  In his substantive appeal received in April 2011 the Veteran requested a hearing before the Board.  Via his attorney in February 2015 , he withdrew his Board hearing request.

The issues of service connection for a kidney disability, a psychiatric disability, to include PTSD, sinusitis and degenerative disc disease are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.





FINDING OF FACT

In February 2015, prior to the promulgation of a decision in this matter, the appellant stated that he wished to withdraw his appeal seeking service connection for hairy cell leukemia, diabetes mellitus and tinnitus; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to the issues of service connection for hairy cell leukemia, diabetes mellitus and tinnitus; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§  7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria, Factual Background and Analysis

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In a February 2015 letter, the Veteran, through his attorney, expressed the intent to withdraw the appeals seeking service connection for hairy cell leukemia, diabetes mellitus and tinnitus.  There are no allegations of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in these matters.

ORDER

The appeals seeking service connection for hairy cell leukemia, diabetes mellitus and tinnitus are dismissed.


REMAND

An October 2013 rating decision denied the Veteran service connection for a kidney disorder, a psychiatric disability, to include PTSD, sinusitis and degenerative disc disease.  He filed a notice of disagreement with that decision, but a statement of the case (SOC) in the matters was not thereafter issued.  When a SOC is not provided following the timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC is issued, these claims will be before the Board only if the Veteran timely perfects an appeal by filing a substantive appeal.

Accordingly, the case is REMANDED for the following:

The AOJ should issue an appropriate SOC addressing the issues of service connection for a kidney disability, a psychiatric disability, to include PTSD, sinusitis and degenerative disc disease.  The Veteran and his attorney should be afforded opportunity to respond.  These matters should be returned to the Board only if the appellant timely files a substantive appeal after a SOC is issued.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


